Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 17, 2003, convicting him of robbery in the second degree and criminal *469possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various questions posed by the prosecutor during direct and cross-examination, as well as comments made during summation, are unpreserved for appellate review. In the few instances when the defendant did object, he either made only general objections or failed to request a curative instruction when an objection was sustained (see CPL 470.05 [2]; People v Harripersaud, 4 AD3d 375 [2004]; People v Smith, 298 AD2d 607 [2002]; People v Udzinski, 146 AD2d 245 [1989]). In any event, his contentions are without merit (see People v Soler, 294 AD2d 286 [2002]; People v Rodriguez, 284 AD2d 952 [2001]; People v Yang Hao Lu, 273 AD2d 329 [2000]; People v Attiya, 126 AD2d 733, 734 [1987]; see also People v Dawson, 50 NY2d 311, 321 [1980]).
Furthermore, on an appeal of a codefendant, this Court has already considered an objection to the trial court’s limitation of the complainant’s cross-examination regarding facts underlying the complainant’s youthful offender adjudication and determined that the youthful offender adjudication may not be used to impeach the complainant’s credibility (see People v Harripersaud, supra).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Skelos and Covello, JJ., concur.